Title: From George Washington to Frederick Haldimand, 8 October 1783
From: Washington, George
To: Haldimand, Frederick


                        
                            Sir
                            Rocky hill New Jersey 8th October 1783
                        
                        I do myself the honor to transmit to your Excellency, a Letter from Mr John Campbell, together with a
                            Schedule of sundry papers which he alledges were taken from him when made Prisoner and deliverd to Major De Peyster at
                            Detroit, and were never returned.
                        I can have no doubt, but that your Excellency will on receipt of this Letter, cause every measure to be taken
                            which may be most likely to restore to Mr Campbell the property thus taken, and which, tho so important to him, cannot
                            benefit any other individual. I have the honor to be Sir Your Excellency’s Most Obedient and Most humble Servt
                        
                            Go: Washington
                        
                    